DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 10 November 2020 has been considered by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 appears to be missing the term “Young’s” before the term “modulus”. The claim is read to that the modulus is the Young’s modulus.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about", which is used repeatedly in claims 1-5 and 26-32, is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and 2 component, “about 60 to about 83 weight percent”, since the term “about” is not defined by the specification it is not clear what the range’s endpoints are for SiO2 or what is meant by the term “about”. Does 59.4, 54, or even 48 read on “about 60” since 59.4 represents ±1% of 60 (or 0.6%), 54 represents ±10% of 60 (or 6%), and 48 represents ±20% of 60 (or 12%). Or can the SiO2 be 59.1 % since 59.1 is within a percent of 60%.  When looking at the Al2O3 range how much Al2O3 is too much to meet the alumina limitations of “about 14 to about 16 weight percent”? 16.16%, 17.6%, 19.2% or even 16.9%? (1% is 0.16, 10% is 1.6, 20% is 3.2, and within a % of 16 is 16.9, respectively).
Therefore, claims 1-5 and 26-32 are rendered indefinite since the use of the relative term “about” does not allow for one of ordinary skill in the art to reasonably determine the scope of the claims. For the purposes of examination, the Examiner will use ± 10% of the endpoint value. For example, SiO2 of about 60 to about 63% will be read as 54-69.3%.   

Claim 33 is directed to a plurality of glass fibers and requires that the Young’s modulus is greater than 88 GPa. It is unclear if the value for the Young’s modulus is for the plurality of fibers or the individual glass fiber. The Examiner has read this limitation such that a glass fiber has a Young’s modulus of 88 GPa.

Claims 6-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since the claims 6-25 and 33 depend either directly or indirectly from a claim that has been rejected as indefinite.
	
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Patent Application Publication US 2015/0018194 A1.
Li et al. disclose a glass having the following composition in terms of weight percentages: 51-65% of SiO2, 12.5-22% of Al2O3, 0-12% of MgO, 0-20% of CaO, 0-2.5% of Na2O, 0-1% of K2O, 0-2% of Li2O, 0-3% of TiO2, 0-3% of ZrO2, 0-3% of B2O3, 0-3% of P2O5, 0-1% of Fe2O3, and 0-15% of rare earth oxides. The rare earth oxides can include La2O3, Y2O3, Sc2O3, Nd2O3, CeO2, Ce2O3, Pr2O3, Pm2O3, Sm2O3, EuO, Eu2O3, Gd2O3, Tb2O3, Tm2O3, Dy2O3, Ho2O3, Er2O3, Yb2O3, and Lu2O3. See Abstract and the entire specification, specifically, paragraphs [0024]-[0031] and [0037]-[0050]. Li et al. disclose the glass has a forming temperature of 1250-1415°C and a liquidus temperature of 1190-1515°C. See paragraph [0051]-[0052]. Li et al. disclose glass has a Young’s modulus of greater than or equal to 87 GPa. See paragraph [0103]. Li et al. disclose that the glass has density in the range of 2.58-2.81g/cm3. See the Examples of Table 1. Li et al. disclose that the glass is used to make glass fibers, chopped fibers, strands, rovings, yarns, woven and non-woven fabrics and warp sheets. See paragraphs [0054], [0102], [0109]-[0117], and [0161]. Li et al. disclose that the glass fibers can be used to make a composite material using the glass fibers in the different formats combined in a polymeric resins where the resin can be several different types of resins including thermoset resin and thermoplastic resin. See paragraph [0118]-[0165]. The compositional and property ranges of Li et al. are sufficiently specific to anticipate the glass as recited in claims 1-33. See MPEP 2131.03. Furthermore, Li et al. discloses Example 62, which anticipates the compositional and property ranges of claims 1-14, Examples 63 and 70, which anticipate the compositional and property ranges of claims 1-14 and 26-29, Examples 64 and 71, which anticipate the compositional and property ranges of claims 1-14 and 26-33. Examples 65-68 and 72-76, which anticipate the compositional and property ranges of claims 1-14, and Example 81, which anticipates the compositional and property ranges of claims 1-14 and 31-33. See Table I.

Claims 1-25, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Li et al., U.S. Patent Application Publication US 2013/0244858 A1.
Li et al. disclose a glass having the following composition in terms of weight percentages: 52-67% of SiO2, 10.5-20% of Al2O3, 4-14% of MgO, 10.5-19% of CaO, 0-3% of Na2O, 0-1% of K2O, 0-2% of Li2O, 0-2% of TiO2, 0-2% of ZrO2, 0-1% of B2O3, 0-0.44% of Fe2O3, and 0-0.5% of F-. See Abstract and the entire specification, specifically, paragraphs [0017]-[0033]. Li et al. disclose the glass has a forming temperature of less than 1300°C and a liquidus temperature of less than 1250°C. See paragraph [0039]-[0040]. Li et al. disclose glass has a Young’s modulus of greater than or equal to 75 GPa. See paragraph [0043]. Li et al. disclose that the glass has density in the range of 2.5-2.7 g/cm3. See paragraph [0042]. Li et al. disclose that the glass is used to make glass fibers, chopped fibers, strands, rovings, yarns, woven and non-woven fabrics and warp sheets. See paragraphs [0005], [0008], and [0050]. Li et al. disclose that the glass fibers can be used to make a composite material using the glass fibers in the different formats combined in a polymeric resins where the resin can be several different types of resins including thermoset resin and thermoplastic resin. See paragraph [0010] and [0049].The compositional ranges of Li et al. are sufficiently specific to anticipate the glass as recited in claims 1-25, 31, and 32. See MPEP 2131.03. Furthermore, Li et al. disclose Example 1, which anticipates the compositional and property ranges of claims 1-6, 8-13, and 31 and Example 8, which anticipates the compositional and property ranges of claims 1, 3-6, 8-13, 31, and 32. See Table 1.
However, Li et al. does not disclose any examples that anticipate the Na2O limitation as recited in claim 7.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Li et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Li et al. would inherently possess the properties recited in claims 10, 32, and 33. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
25 August 20219